Citation Nr: 0201157
Decision Date: 02/05/02	Archive Date: 03/15/02

DOCKET NO. 99-22 947               DATE FEB 05, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

Entitlement to service connection and VA outpatient dental
treatment based upon loss of teeth due to service-connected
mandible fracture with loosened teeth.

Whether new and material evidence has been submitted to reopen a
claim for direct service connection for squamous cell carcinoma of
the head and neck.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel 

INTRODUCTION

The veteran served on active duty from September 21, 1964, to
August 28, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of March and June 1999 from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan, which denied service connection for loss of
teeth due to service-connected residuals of bilateral mandible
fracture and dental trauma sustained during active service and
determined that new and material evidence had not been submitted to
reopen a claim for service connection for squamous cell carcinoma
of the head and neck.

The record shows that in his April 2000 statement, the veteran took
issue with the creation of an apportionment overpayment. Further,
in a September 2001 informal hearing presentation, the veteran's
representative raised the additional issue of direct or presumptive
service connection for schizophrenia. Those issues are referred to
the RO for appropriate action.

The Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, 2096-2099 (effective November 9, 2000)
[codified as amended at 38 U.S.C.A 5100, 5102, 5103, 5103A, and
5107 (West Supp. 2001)], eliminates the concept of a well-grounded
claim, redefines the obligations of VA with respect to the duty to
assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that. VA cannot
assist in the development of a claim that is not well grounded).
The new law also includes an enhanced duty to notify a

2 -

claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

However, the VCAA appears to have left intact the requirement that
a veteran must first present new and material evidence in order to
reopen a previously and finally denied claim under 38 U.S.C.A. 5108
before the Board may determine whether the duty to assist is
fulfilled and proceeding to evaluate the merits of that claim. It
is specifically noted that nothing in the Act shall be construed to
require the Secretary to reopen a claim that has been disallowed
except when new and material evidence is presented or secured, as
described in 38 U.S.C.A. 5108. See 38 U.S.C.A. 5103A(f).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as
amended at 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)]. However,
some regulations governing reopening of previously and finally
denied claims were also revised effective the date of publication
on August 29, 2001. These redefine new and material evidence and
the duty to assist in applications to reopen previously and finally
denied claims. As the instant appeal to reopen was filed prior to
August 29, 2001, the revised regulations specific to such reopened
claims are inapplicable to the instant appeal. The record shows
that the veteran and his representative were given specific written
notice of the enactment and provisions of the VCAA by supplemental
statement of the case issued February 22, 2001.

The record shows that the RO has obtained the veteran's complete
service medical records and his complete medical records from the
Social Security Administration (SSA), as well as all postservice
private and VA medical records identified by the claimant, and that
the veteran was afforded a personal hearing before an RO Hearing
Officer in January 2000. In addition, the veteran and his
representative were notified of the enactment and pertinent
provisions of the VCAA by supplemental statement of the case issued
in February 2001. Although the veteran subsequently failed to
report for a scheduled videoconference hearing before a

3 -

Member of the Board in September 2001, his service organization
representative submitted an informal hearing brief in September
2001 addressing the issues on appeal.

The record further shows that neither the appellant nor his
representative have argued a duty-to-assist issue in raising the
VCAA. Neither is it asserted that the notification responsibilities
codified by the VCAA apply to his case, or that additional notice
would have resulted in any new evidence for his claim. As to the
impact of the VCAA, the Board concludes that there is no question
that the appellant was fully notified and aware of the type of
evidence required to substantiate his claim, and that nothing in
the VCAA could change that. The Board concludes further that the
factual development in this case, reflected in the record on appeal
and in the Board's April 1997 remand, indicates no reasonable
possibility that any further assistance would aid the appellant in
substantiating his claims. See 38 U.S.C. A. 5103A(a)(2).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and duty to assist him in obtaining all evidence necessary to
substantiate his claims have been fully met.

2. Service connection is in effect for residuals of bilateral
fracture of the mandible, with loss of tooth number 32, evaluated
as noncompensably disabling.

3. The service medical records show that in February 1967, the
veteran was briefly assigned a soft diet profile for loosened teeth
following inservice treatment for bilateral mandible fracture;
loosened teeth were not demonstrated or diagnosed at service
separation or at anytime prior to private dental examination and
treatment in October 1995, when loosened teeth due to periodontitis
was diagnosed, and in May 1996, when periodontitis was diagnosed.

4 -

4. No competent medical evidence has been submitted which links or
relates any postservice loss of teeth experienced by the veteran to
inservice dental trauma or pathology or to a service-connected
disability.

5. A rating decision of September 1996 denied service connection
for carcinoma of the head and neck on a direct basis or as
secondary to Agent Orange herbicide exposure; although the veteran
was notified of that adverse determination, he failed to initiate
an appeal and that decision became final after one year.

6. Evidence submitted since the last final denial of service
connection for carcinoma of the head and neck in September 1996
includes no evidence which bears directly and substantially upon
the specific matter under consideration; which is neither
cumulative nor redundant; and which, by itself or in connection
with evidence previously assembled, is so significant that it must
be considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. The veteran's postservice loss of teeth was not incurred in or
aggravated by active service or by mandible fracture or loosening
of teeth incurred in service. 38 U.S.C.A. 1110, 1712 (West 1991);
38 C.F.R. 3.303, 3.381, 17.161, Part 4, 4.149, 4.150 (2001).

2. New and material evidence not having been submitted to reopen
the claims for direct service connection carcinoma of the head and
neck, those claims are not reopened and the rating decision of
March 1999 remains final. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156(a) (2001); Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir.
1998).

5 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his loss of teeth is the result of
loosening of his teeth during active service when he sustained a
bilateral mandible fracture, requiring fixation with wire, and with
loosening of his teeth. It is further contended that his diagnosed
squamous cell carcinoma of the right neck and head was due to
migration or recurrence of lumps on his back shown during active
service in April 1967.

I. Evidentiary and Procedural History

The veteran's service medical records show that on service entrance
examination in September 1964, no abnormalities of the head, neck
or skin were noted, and dental examination revealed multiple caries
2, 3, 4, 14, 18, 19, 29, 30, and 31, with no evidence of missing
teeth. The service medical records show that on January 6, 1967,
the veteran was assaulted, sustaining bilateral fractures of the
mandible, a fracture of the right third molar, a laceration of the
left neck, and multiple contusions of the face, left shoulder and
chest. His fractured tooth was surgically removed, and closed
reduction of the mandibular fractures was accomplished with arch
bars and intermaxillary elastics. On January 23, 1967, the arch bar
was tightened, and wires added to the four upper anterior teeth for
better stabilization. The fractures healed satisfactorily, with no
evidence of movement or crepitus on manipulation, and the wires
were removed. He was discharged to duty with a P3-T profile
authorizing a soft diet for 10- 14 days due to a broken jaw and
some loosened teeth. Dental examination on March 14, 1967,
disclosed the absence of tooth #32 and caries at tooth #19, which
were repaired.

Service medical records dated in April 1967 show that the veteran
was seen with complaints of two small, nonfixed lumps or swellings
of the right and left lower back, shown as lipomas and not
requiring treatment. In May 1967, the veteran was seen on a single
occasion for a possible allergic reaction manifested by itching
over the body and left arm swelling, found to be an urticarial
eruption and treated with Benadryl. The service medical records are
silent for complaint, treatment, findings or diagnoses of lumps or
lipomas of the neck, loosened teeth or other skin or dental

6 -

disorders during the veteran's remaining period of active service.
On service separation examination in July 1967, the veteran cited
his jaw fracture and two knots on the back, but denied severe tooth
or gum trouble and made no mention of loosened teeth. His service
separation examination disclosed no abnormalities of the head or
neck, but a skin eruption on the back and chest was noted, and a
dermatological evaluation diagnosed tinea versicolor.

In August 1974, the veteran sought service connection for skin
problems and for residuals of a mandible fracture incurred during
active service in January 1966. Private hospital medical records
dated in March 1972 and in March 1973 from Detroit General Hospital
disclosed no treatment or findings of residuals of a mandible
fracture or a chronic skin disorder. A VA dental rating sheet in
February 1974 showed that tooth #32 was surgically removed during
service due to trauma, but cited no other abnormalities. A rating
decision of October 1974 granted service connection for residuals
of a mandible fracture, evaluated as noncompensably disabling, and
denied service connection for a chronic skin disorder. The veteran
was notified of those determinations by RO letter, but failed to
initiate an appeal and that decision became final after one year.

A hospital summary and treatment records from Detroit Psychiatric
Institute dated from September 1973 to January 1974 disclosed no
abnormalities of the veteran's neck or skin, while a July 1975
statement from Harper Hospital (Dr. G.) cited no treatment or
finding of a skin or residuals of a mandible fracture, and an
October 1975 lay statement from the appellant's mother stated, in
pertinent part, that in the summer of 1967 and subsequently the
veteran had knots and itching over his body for approximately 45
minutes at a time.

A November 1975 VA examination report noted areas of molting and
depigmentation over the veteran's shoulders and upper arms, with no
evidence of lumps of the back or abnormalities of the neck or head.
A VA dental examination disclosed a slight mandibular limitation of
opening and a slight displacement of occlusion and lateral
excursion of the mandible, bilaterally, with multiple caries and
absence of teeth #29 and #32. There was no evidence of cicatrix,
loosened teeth,

7 -

nerve damage, or loss of function, and no current evidence of
mandible fracture on dental X-ray, although an abscess at tooth #19
was noted.

VA hospital summaries, treatment records and outpatient clinic
records dated from July 1974 to April 1977 disclosed no treatment
or findings of any abnormalities of head or neck. A VA hospital
admission examination in March 1976 disclosed poor oral hygiene,
moderate periodontitis of the gingiva, a partial absence of teeth
on the mandible, caries of teeth #2, 3, 12, 14, 19, 20, 30, and 31,
and tooth 31 was extracted. There was no complaint or finding of
loosened teeth, and teeth 3, 12, 14, and 30 were restored. A
dermatological examination in March 1976 disclosed tinea versicolor
of the neck and upper trunk, with no findings of lumps or lipomas
of the back or elsewhere.

In August 1979, the veteran requested VA outpatient dental
treatment, claiming symptomatic residuals of mandibular fracture
and asserting that inservice tooth cavities were never fixed. An
August 1979 lay statement from the appellant's mother asserted, in
pertinent part, that the veteran sustained jaw fractures while on
active duty and that, following service separation in 1967, he had
a rash, whelps, and itching. A February 1980 private medical
examination report disclosed no findings of residuals of mandibular
fracture or a chronic skin disorder, and no abnormalities of the
head or neck. A rating decision of March 1980 denied a compensable
rating for service-connected residuals of a mandible fracture, and
determined that new and material evidence had not been submitted to
reopen a claim for a skin disorder.

An April 1980 letter from Sinai Hospital reported treatment of the
veteran for schizophrenia from October 1979 to the present, but
made no mention of matters pertinent to this claim. Lay statements
from relatives and associates of the veteran, dated in June 1980,
stated that he had a skin rash, whelps, and peeling following
service in 1967, but reported no observation of lumps or lipomas of
the back.

A July 1980 VA examination report disclosed that the veteran's
head, neck, face and skin were normal. A dental examination
disclosed that the veteran's mandible

8 -

fracture had healed, with no evidence of bone loss, cicatrix, or
nerve damage; that teeth # 12,19, 20, 29, and 32 were absent; and
that he was partially edentulous with calculus and caries. There
was no reference to or findings of loosened teeth.

An August 1980 Social Security Administration (SSA) award letter
showed that the veteran had been granted SSA disability benefits,
effective June 1, 1980.

A VA hospital summary dated in September and October 1981 noted no
pertinent abnormalities of the skin, neck, or spine but showed that
the veteran's teeth were in poor repair. VA outpatient treatment
records dated from March 1981 to January 1983 show that in April
1981 the veteran complained of "two lumps of fat on [his] back",
with no pertinent clinical findings. A January 1983 VA examination
report disclosed that the veteran's head, neck, face and skin were
normal, while noting a history of urticaria. A VA dental
examination and X-ray disclosed that the veteran's mandible
fracture had healed, with no evidence of bone loss, cicatrix, or
nerve damage; that teeth # 12, 13, 17, 19, 29, 3 1, and 32 were
absent; that the veteran had multiple caries and periodontitis; and
that prophylaxis, extractions and restorations were needed. There
was no reference to or findings of loosened teeth. A VA Agent
Orange data base examination in February 1983 cited the veteran's
history of skin rashes and two fatty tissues [sic] on his back in
service, while examination disclosed no abnormalities of the head,
neck or skin. A rating decision of March 1983 denied service
connection for a skin condition as residual to AO exposure. The
veteran was notified of that determination but failed to initiate
an appeal, and that decision became final after one year.

VA outpatient treatment records dated from February 1983 to
December 1987 disclosed no complaint, treatment, findings or
diagnosis of a skin disorder or lumps or lipomas of the back, and
no abnormalities of the head, neck or back were shown. Outpatient
examination in September 1987 cited the veteran's complaints of
choking for the past six months, while examination revealed no
evidence of dysphagia or masses of the neck, and his head and neck
were found to be normal. A rating decision of December 1987
determined that no new, and material evidence had been submitted to
reopen a claim for service connection for a skin condition as

9 -

residual to AO exposure. The veteran was notified of that
determination but failed to initiate an appeal, and that decision
became final after one year.

VA outpatient treatment records dated from December 1987 to October
1990 disclosed no complaint, treatment, findings or diagnosis of a
skin disorder or lumps or lipomas of the back, and no abnormalities
of the head, neck or back were shown. A March 1992 VA hospital
summary showed that systemic examination of the veteran revealed no
findings pertinent to this claim.

In April 1993, the veteran requested service connection for
chloracne and soft tissue sarcoma, indicating that he had received
no private treatment for those conditions.

A June 1993 VA examination report cited the veteran's statement
that he had not been treated for anything except nervous shakes
until three years previously, and his current complaints of fatty
changes to the skin alleged to be due to AO herbicide exposure. The
examiner stated that examination disclosed no evidence of skin
rash; that the veteran was missing many molars; that there were no
abnormalities of the head, neck or face; and that there was no
evidence of soft tissue sarcoma. A June 1993 VA special dermatology
examination report cited the veteran's statement that he had been
told during service that fat had been redistributed beneath his
skin, causing the appearance of benign growths, and that those
growths had subsequently disappeared without surgery. Examination
of the subcutaneous tissue revealed scar ring of the lower face and
beard areas secondary to folliculitis barbae with post-
inflammatory hyperpigmentation, while examination of the trunk and
abdomen revealed no subcutaneous masses. No dermatological
abnormalities of the neck or head were shown on examination or on
unretouched color photographs taken of the veteran. A rating
decision of June 1994 denied service connection for chloracne and
soft tissue sarcoma as residual to AO exposure. The veteran was
notified of that determination but failed to initiate an appeal,
and that decision became final after one year.

In November 1994, the veteran. filed an application for service
connection for residuals of fracture of the mandible and broken
teeth, citing inservice treatment in

10-

1966, but reporting no postservice treatment for those conditions.
A private hospital summary and treatment records from Michigan
Hospital and Medical Center, dated in September and October 1994,
noted that on hospital admission, the veteran had no physical
complaints, and denied dysphagia. Examination disclosed that his
head, neck and skin were normal, with no rashes, abnormal texture,
or other lesions, and swallow reflex was intact. No complaint,
treatment, findings or diagnosis of the disabilities at issue were
shown. The veteran's application was accepted as claim for a
compensable evaluation for his service-connected residuals of
mandibular fracture, and denied by rating decision of April 1995.

In August 1995, the veteran sought service connection for loose
teeth and loss of teeth, citing inservice treatment for those
conditions but no postservice treatment. In Statements in Support
of Claim submitted in October and November 1995, he requested VA
outpatient dental care, including extractions, stating that he
needed extensive dental treatment because of problems with his
teeth stemming from a broken jaw while on active duty, with wiring
of his teeth. In response to an RO request for new and material
evidence showing inservice or postservice treatment for the claimed
disabilities, including medical evidence or lay statements, he
submitted two statements from a private dentist, dated in November
1995, stating that the veteran had advanced periodontal, or gum,
disease, which had caused the bone around his lower anterior
(front) teeth to become loose; and that he needed to. have those
teeth extracted before the infection spread to other teeth. A
rating decision of December 1995 denied a compensable rating for
residuals of a mandible fracture, noting that the evidence
disclosed only periodontal disease with no loss of mandible motion,
and that the veteran should seek dental treatment at the VAMC,
Allen Park. The veteran and his representative were notified of
that determination, with a copy of the rating decision, but failed
to initiate an appeal, and that decision became final after one
year.

In August 1996, the veteran requested service connection for cancer
of the neck due to AO herbicide exposure. Private treatment records
from Sinai Radiation and Oncology Center, dated in April 1996, show
that the veteran was seen for a 4x3 centimeter (cm.), nontender
lump or mass on the neck of two months' duration,

shown by biopsy to be a squamous cell carcinoma of the right neck.
Head and neck examination was otherwise normal, and he denied jaw
pain or other medical problems.

The foregoing constitutes the evidence of record at the time of the
rating decision of September 1996 denying service connection for a
carcinoma of the head or neck, including as residual to AO
herbicide exposure. Although the veteran was notified of that
decision by RO letter of October 1, 1996, with a copy of the rating
decision, he failed to initiate an appeal and that decision became
final after one year.

Evidence added to the record subsequent to the unappealed rating
decision of September 1996 denying service connection for a
carcinoma of the head or neck, including as residual to AO
herbicide exposure, includes a November 1997 letter from the
veteran again claiming service connection for cancer of the neck
and head, stating that when he returned from Vietnam, he had two
lumps on the side of his waist; that those lumps were not removed;
and that such might be related to AO herbicide exposure in Vietnam.

He was notified by RO letter of November 1997, that he must submit
new and material evidence to reopen his claim for service
connection for cancer of the neck and head as residual of AO
herbicide exposure, including pertinent medical records not
previously considered. In a subsequent RO letter to the veteran,
dated in April 1998, he was provided copies of his service medical
records and informed that the claimed disability was not shown in
his service medical records and not presumptively service-connected
in Vietnam veterans, and that he had not submitted the new medical
evidence previously requested to reopen that claim.

In May 1998, the veteran submitted claims for service connection
for loose teeth as secondary to an inservice mandible fracture, and
for service connection for cancer of the neck and head as residual
of AO herbicide exposure during service, relating that the lumps on
his back during service were now in his head and neck, and had
migrated from his back to his underarms to his head/neck. He
enclosed duplicate copies of his service medical records, including
the temporary profile requiring a

12 -

soft diet for 10- 14 days due to a broken jaw and loose teeth, and
the April 1967 report of two small swellings on the right and left
lower back, show as lipomas.

A September 1998 VA dental and radiographic examination report
cited the veteran's history of inservice mandible fracture and was
edentulous due to extractions of the mandibular teeth in August
1998. The veteran's medical records were reviewed, and it was noted
that he had undergone a full course of radiation therapy and neck
dissection in .1 996 for squamous cell carcinoma of the right neck.
Examination disclosed that the veteran's jaw fracture was now
healed, with no evidence of bone loss, cicatrices, nerve damage, or
speech impediment, with findings that the veteran was edentulous in
the maxillary and mandible due to recent extractions, capable of
restoration by prosthesis; that he had exostomia secondary to
radiation therapy in 1996; and that no functional impairment of the
jaw was identified.

A December 1998 report of a VA specialist examination, noted that
the veteran had a history of smoking three packs of cigarettes
daily for many years, with recent radiation treatment for a
carcinoma of the right neck, and had requested examination for
head, neck, nose and sinus problems. Examination was negative
except for a dry throat and a small patch of discolored skin in the
neck area where radiation was received. The diagnoses were rhinitis
and Xerostomia due to radiation therapy. A December 1998 VA dental
and radiographic examination report cited the veteran's history of
inservice mandible fracture with wiring of the jaws for 4 to 6
weeks and no subsequent problems. It was noted that the veteran had
undergone a full course of radiation therapy in 1996 for cancer of
the right side of the mouth [sic], and his medical records were
reviewed. Examination disclosed that the veteran's jaw fracture was
now healed, with no evidence of bone loss, cicatrices, nerve
damage, or speech impediment, and findings that the veteran was
edentulous in the maxillary and mandible due to recent extractions,
capable of restoration by prosthesis; that he had exostomia
secondary to radiation therapy in 1996; and that he had no
functional impairment of the jaw.

13 -

A rating decision of March 1999 denied service connection for loss
of teeth due to inservice loosening of the teeth, and determined
that new and material evidence had not been submitted to reopen a
claim for service connection for carcinoma of the head and neck.
The veteran and his representative were informed of that decision
by RO letter of March 1999, with a copy of the rating decision. In
a statement received in April 1999, the veteran stated, in
pertinent part, that he wanted to reopen his claim for Agent Orange
[sic] and for loosened teeth. He amended that request in a
subsequent letter, stating that he was not claiming benefits based
on Agent Orange herbicide exposure, but on a direct basis based on
the lumps on his back and loosened teeth shown during active
service. He noted that he had been denied VA outpatient dental
treatment at a VA medical facility.

Private dental treatment records from Sinai Health Center, dated in
May 1996, stated that the veteran was going to receive radiation
therapy, and needed teeth #5, 6, 10, 11, 23, 23, 25, and 26
extracted. Additional and duplicate private treatment records from
Sinai Radiation and Oncology Center, dated in April and May 1996,
showed that the veteran had advanced periodontitis involving teeth
# 5, 6, 10, 11, 23, 23, 25, and 26, and needed those teeth
extracted prior to beginning radiation therapy. Following
extraction of those teeth in May 1996, the veteran underwent
radiation therapy of the right neck node in May, June and July
1996, and the treatment notes showed that he experienced oral
mucosis and symptoms related to his radiation therapy.

A rating decision of June 1999 determined that new and material
evidence had not been submitted to reopen claims of entitlement to
service connection for loss or loosening of teeth or for carcinoma
of the head and neck. The veteran was informed of those
determinations by RO letter of July 1999, with a copy of the rating
decision, and initiated the instant appeal.

In his notice of disagreement, the veteran stated that his loose
teeth were not caused by gum disease, but by his inservice jaw
injury, and that the two lumps shown during service moved up to his
neck and were probably caused while he was in Vietnam, although he
was not claiming that such were caused by AO herbicide

14 -

exposure. In his substantive appeal, the veteran stated that his
loose teeth had to come out because they were too loose to remain,
and that the lumps on his side identified as "fatty tissue" in
1967, were more difficult to treat when they moved to his neck.

A personal hearing was held in January 2000 before an RO Hearing
Officer. The veteran testified that he sustained a mandible
fracture during active service, with loosened teeth, and that the
loosening of his teeth subsequently caused his teeth to be removed.
He related that following his injury, he was placed on a soft diet
because of loosened teeth, but subsequently had none of the loose
teeth removed until the 1980's, when a couple of front teeth were
loose or chipped, and he had them removed. He testified that in the
1990's, a dentist removed several of his teeth because they were
loose. He related that a service doctor noted that he had a lump on
each side while in service; that he subsequently had one under his
arm, which was removed, and in the 1990's had a lump in his neck or
throat, and was treated at Sinai Hospital with 39 radiation
treatments. He expressed the opinion that the lumps in service were
the same as the lumps found to be cancerous. A transcript of the
testimony is of record.

Duplicate copies of portions of the veteran's service medical
records and duplicate copies of treatment records from Sinai
Radiation and Oncology Center were received following the hearing.

Private medical records of the veteran, obtained from the SSA in
October 2000, showed that a physical examination in December 1971
revealed no abnormalities of the head or head, and no evidence of
organic disease. A September 1973 private hospital admission
examination disclosed no abnormalities of the veteran's skin or
head. A January 1983 report of intake examination from Northville
Regional Psychiatric Hospital showed that the veteran's skin, head
and neck were within normal limits. There were no findings of
loosened teeth or carcinoma of the head or neck.

15 -

The veteran subsequently failed to report for a scheduled VA
videoconference hearing in September 2001.

II. Analysis

Service Connection and Entitlement to VA Outpatient Dental
Treatment for Loss of Teeth Due to Service-Connected Mandible
Fracture with Teeth Loosening

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R.
3.303(a) (2001). Service connection may also be granted on a
presumptive basis for certain chronic disabilities when manifested
to a compensable degree within the initial post service year. 38
C.F.R. 3.307, 3.309(a) (2001).

Governing regulations provide that service connection will be
granted for dental disease or injury of individual teeth and the
investing tissue, shown by the evidence to have been incurred in or
aggravated by service. 38 C.F.R. 3.381(a) (2001). The statutory
presumption as to soundness of condition at time of entrance into
active service will not be applicable in cases of dental conditions
not disabling to a compensable degree. 38 C.F.R. 3.381(d) (2001).

To receive VA outpatient dental treatment, a veteran must qualify
under one of the categories of 38 U.S.C.A. 1712(b) and 38 C.F.R.
17.161. Generally, veterans are eligible for a one-time correction
of noncompensable service-connected dental conditions, and in the
case of a veteran, such as the appellant, honorably discharged from
active duty in August 1967, the application for such treatment must
have been filed within one year after his separation from service.
However, the record indicates that the veteran first applied for
entitlement to service connection for dental trauma for purposes of
obtaining outpatient dental treatment in August 1974,

16 -

seven years after final service separation. Therefore, he is not
entitled to the benefit sought on appeal under the aforementioned
provisions.

Exceptions to the general rule permit outpatient dental treatment
for veterans with compensable service-connected dental conditions;
former prisoners of war; those having dental conditions which are
associated with an aggravating service- connected medical
disability; veterans having service-connected conditions rated I 00
percent; those having dental conditions which are clinically
determined to be complicating a medical condition currently being
treated by the VA; and certain Chapter 31 vocational rehabilitation
trainees. Id. The significance of a finding that a dental condition
is due to dental trauma during service is that the veteran may
receive VA dental care for the condition, without the usual
limitations of one-time treatment and timely application. 38
U.S.C.A. 1712 (West 1991); 38 C.F.R. 17.161 (2001).

The Board notes that the veteran is not a former prisoner of war;
that there is no competent evidence that any dental disorder is
associated with an aggravating service connected disorder; that he
does not have service connected disorders totaling 100 percent; and
that he is not receiving vocational rehabilitation benefits. Hence,
the appellant must limit his theory of entitlement to a claim that
his dental disability is due to dental trauma. Here, the service
medical records show that at the time of entering service, multiple
caries were shown at teeth #2, 3, 4, 14, 18, 19, 29, 30, and 31,
with no evidence of missing teeth. During service, tooth number 32
was removed in January 1967 due to a traumatic fracture, and some
loosening of teeth was shown, with issuance of a 10- 14 day profile
for soft diet due to his mandible fracture and loosened teeth. That
profile was not subsequently extended, and at service separation
there was no complaint, treatment or findings of loosened teeth or
residuals of mandible fracture. Significantly, however, there is no
showing that any of these disorders were. compensably disabling as
defined by 38 C.F.R. 4.150 (2001). In this regard, it must be
recalled that replaceable missing teeth, among other dental
conditions, are not disabling, and may be considered service
connected solely for the purpose of determining entitlement to VA
dental examination or outpatient dental treatment. 38 C.F.R. 4.149
(2001). Thus, to establish service

17 -

connection for dental treatment purposes the veteran must show that
his dental extractions were due to trauma to the teeth.

As noted, on service separation examination in July 1967, the
veteran cited his jaw fracture, but denied severe tooth or gum
trouble and made no mention of loosened teeth. A dental rating of
February 1974 found that the loss of the veteran's tooth 32 was
incurred during active service, and no other dental conditions or
abnormalities were shown, and. on VA dental examinations in
November 1975, multiple caries, an abscess at tooth #19, and
absence of teeth #29 and 32 was shown. A VA hospital admission
examination in March 1976 disclosed poor oral hygiene, moderate
periodontitis of the gingiva, a partial absence of teeth on the
mandible, caries of teeth #2, 3, 12, 14, 19, 20, 30, and 31, and
tooth #1 was extracted. There was no complaint or finding of
loosened teeth, and teeth #3, 12, 14, and 30 were restored. In
addition, a July 1980 VA dental examination disclosed that the
veteran's teeth #12, 19, 20, 29, and 32 were absent, and that he
was partially edentulous with calculus and caries, and a VA
hospital summary dated in September and October 1981 noted that the
veteran's teeth were in poor repair. Further, a January 1983 VA
dental examination and X-ray disclosed that the veteran's teeth #
12, 13, 17, 19, 29, 31, and 32 were absent; that the veteran had
multiple caries and periodontitis; and that prophylaxis,
extractions and restorations were needed. None of the above-cited
evidence disclosed complaint, treatment, findings or diagnosis of
loosened teeth.

The first competent medical evidence showing postservice loosening
of teeth, dated in October and November 1995, more than 28 years
after final service separation, stated that the veteran had
advanced periodontal, or gum, disease, which had caused the bone
around his lower anterior (front) teeth to become loose; that he
needed to have those teeth extracted before the infection spread to
other teeth, and that teeth 1, 3, 4, 9, and 13 were extracted.
Private dental treatment records from Sinai Health Center, dated in
May 1996, stated that the veteran had advanced periodontitis
involving teeth # 5, 6, 10, 11, 23, 24, 25, and 26, and those teeth
were extracted in May 1996, prior to beginning radiation therapy,
and the veteran was subsequently shown to be edentulous.

18 -

There is, however, no competent evidence suggesting that any
postservice extraction or dental disorder presented is due to
inservice dental trauma. While the veteran may sincerely believe
that his dental disorders, including loosened teeth and
periodontitis, were caused by inservice dental trauma, the
appellant, as a lay person untrained in the field of dentistry, is
not competent to offer such an opinion. Espiritu v. Derwinski, 2
Vet. App. 492 (1992). Further, the medical evidence of record shows
that he was found to have periodontitis of the gingiva in March
1976, while his dentist reported advanced periodontal disease, with
loosening of the bone in October and November 1995, and teeth #1,
3, 4, 9, and 13 were extracted. Private dental treatment records
from Sinai Health Center, dated in May 1996, stated that the
veteran had advanced periodontitis involving teeth # 5, 6, 10, 11,
23, 24, 25, and 26, and those teeth were extracted in May 1996,
prior to beginning radiation therapy, and the veteran was
subsequently shown to be edentulous. None of that evidence shows
that the veteran's teeth were loose as a result of inservice
trauma, or that his teeth were extracted for any reason other than
periodontitis of the gingiva, with loosening of teeth due to bone
loss. Further, remand for a medical opinion would be futile because
the evidence provides no factual predicate showing loosened teeth
at the time of service separation or at any time prior to October
1995, or any loss of teeth (except tooth #32) caused or worsened by
inservice trauma or loosening of teeth.

Accordingly, without competent evidence of a dental disorder due to
dental trauma, the Board must conclude that service connection for
a dental trauma for the purposes of securing VA outpatient
treatment is not warranted. Accordingly, the claim is denied.

New and Material Evidence to Reopen a Claim for Service Connection
For Squamous Cell Carcinoma of the Head and Neck

A rating decision of September 1996 denied service connection for
squamous cell carcinoma of the head and neck on a direct basis or
as residual to AO herbicide exposure. That decision was not
appealed and became final after one year.

19 -

In general, RO decisions which are unappealed become final. See 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2001). The governing
regulations provide that an appeal consists of a timely filed
Notice of Disagreement in writing and, after a Statement of the
Case has been furnished, a timely filed Substantive Appeal. 38
C.F.R. 20-200 (2001). Pursuant to 38 U.S.C.A. 5108, the Secretary
must reopen a finally disallowed claim when new and material
evidence is presented or secured with respect to that claim.
Knightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented
since the last final denial on any basis (either upon the merits of
the case, or upon a previous adjudication that no new and material
evidence had been presented), will be evaluated in the context of
the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence has been defined as evidence which has
not been previously submitted to agency decisionmakers which bears
directly and substantially upon the specific matter under
consideration. It must be neither cumulative nor redundant and by
itself or in connection with evidence previously assembled be so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156(a); Hodge v. West, 155 F.3d 1356,1363 (Fed. Cir. 1998). New
and material evidence must be presented or secured since the time
that the claim was finally disallowed on any basis. Evans v. Brown,
9 Vet. App. 273 (1996). Evidence presented since the last final
disallowance need not be probative of all elements required to
award the claim, but need be probative only as to each element that
was a specified basis for the last disallowance. Glynn v. Brown, 6
Vet. App. 523, 528-29 (1994). Since the September 1996 rating
decision denying entitlement to service connection for squamous
cell carcinoma of the head and neck on a direct basis or as
residual to AO herbicide exposure became final, the case will not
be reopened unless new and material evidence has been presented.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the
Board must first determine whether the veteran has presented new
and material evidence under 38 C.F.R. 3.156(a) in order to have a
finally denied claim reopened under

20 -

38 U.S.C.A. 5108. Then, if new and material evidence has been
submitted, the Board may proceed to evaluate the merits of the
claim but only after ensuring the VA's duty to assist has been
fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence, although not
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510,
513 (1992). However, exceptions to that rule occur when the
evidentiary assertion is inherently incredible or when the fact
asserted is beyond the competence of the person making the
assertion. King v. Brown, 5 Vet. App. 19, 21 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492 (1992); Tirpak v. Derwinski, 2 Vet. App.
492 (1992).

Once a claim is reopened, the VCAA provides that the Secretary
shall make reasonable efforts to assist a claimant in obtaining
evidence necessary to substantiate the claimant's claim for a
benefit under a law administered by the Secretary, unless no
reasonable possibility exists that such assistance would aid in
substantiating the claim. Veterans Claims Assistance Act of 2000,
Pub. L. No. 106- 475, 3(a), 114 Stat. 2096, 2099 (2000) [codified
at 38 U.S.C.A. 5103A].

The evidence of record at the time of the unappealed rating
decision of September 1996 included the veteran's complete service
medical records, VA compensation and pension benefits applications
and claims between August 1974 and August 1996, private and VA
hospital summaries, examination reports and outpatient treatment
records dated from March 1972 to April 1996, a Social Security
Administration (SSA) award letter, and lay statements in support of
the veteran's claims, as described in detail in the foregoing
Evidentiary and Procedural History portion of this decision.

However, squamous cell carcinoma of the head and neck was not shown
during active service, on service separation examination, within
the initial postservice year, or during any applicable presumptive
period. A malignant tumor was not shown during service or within
the initial postservice year, as contemplated under

21 -

38 C.F.R. 3.307(a)(3) and 3.309(a) (2001). Further, squamous cell
carcinoma is not one of the diseases which may be presumptively
service connected under the provisions of 38 C.F.R. 3.307(a)(6) and
3.309(e) for Vietnam veterans exposed to AO herbicide. To the same
point, the veteran has not submitted any competent lay or medical
evidence which links or relates his squamous cell carcinoma of the
head and neck to trauma or pathology shown during active service or
within any applicable presumptive period, or to AO herbicide
exposure, although such evidence has been solicited.

To the same point, the veteran has submitted no competent medical
evidence which links or relates his squamous cell carcinoma of the
head and neck to fatty lumps of the back or sides shown in service
and identified as lipomas. The only opinion which asserts a linkage
between lipomas shown during active service is the veteran's own
opinion. As previously noted, the appellant, as a layperson without
medical training, is not competent to offer such an opinion.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Further, the
veteran's own statements and testimony indicate that on VA
outpatient treatment in April 1981, he cited "two lumps of fat on
[his] back", indicating that the veteran was aware of the nature of
those lumps, while on the June 1993 VA examination he complained of
fatty changes to the skin, with no findings or evidence of
abnormalities of the head, neck or face. On his June 1993 VA
special dermatology examination report, the veteran stated that he
had been told during service that fat had been redistributed
beneath his skin, causing the appearance of benign growths, and
that those growths had subsequently disappeared without surgery,
and examination revealed no subcutaneous masses and no
dermatological abnormalities of the neck or head.

As previously shown, the evidence added to the record since the
last final decision denying service connection for squamous cell
carcinoma of the head and neck includes the veteran's complete
medical records obtained from the SSA, duplicate service medical
records, duplicate and additional private treatment records from
Sinai Radiation and Oncology Center dated from April to July 1996,
a report of VA examination in December 1998, and the veteran's
testimony at his January 2000 personal hearing.

22 -

The Board finds that the duplicate evidence submitted is not new
but is duplicative of evidence previously received and considered
at the time of the September 1996 rating decision denying service
connection for squamous cell carcinoma of the head and neck. The
additional medical records from Sinai Radiation and Oncology Center
merely show that the veteran was diagnosed in April 1996 with
squamous cell carcinoma of the head and neck and underwent
radiation therapy during May, June and July, all of which is
cumulative of evidence previously received from that source and
considered at the time of the September 1996 rating decision
denying service connection for squamous cell carcinoma of the head
and neck. The veteran's testimony at his personal hearing is both
duplicative, reiterative and cumulative of contentions and
assertions previously advanced by the veteran and considered at the
time of the September 1996 rating decision denying service
correction for squamous cell carcinoma of the head and neck. The
medical records obtained from the SSA are silent for any findings
or evidence of a squamous cell carcinoma of the head and neck in
the veteran, and his SSA benefits are based on his nonservice-
connected schizophrenia. The December 1998 VA specialist
examination report noted the veteran's history of smoking three
packs of cigarettes daily for many years and recent radiation
treatment for a carcinoma of the right neck, while examination was
negative except for a dry throat and a small patch of discolored
skin in the neck area where radiation was received.

The Board finds that the additional evidence submitted since the
last final denial of service connection for direct or presumptive
service connection for squamous cell carcinoma of the head and neck
in September 1996 includes no evidence which bears directly and
substantially upon the specific matter under consideration; which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a); Hodge
v. West, 155 F.3d 1356, 1363 (Fed.. Cir. 1998).

Accordingly, the claim for service connection for squamous cell
carcinoma of the head and neck is not reopened, and the rating
decision of September 1996 denying

23 -

that claim remains final 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156(a) (2001)

ORDER

Service connection and entitlement to VA outpatient dental
treatment due to loss or loosening of teeth based on dental trauma
incurred in service is denied.

New and material evidence not having been submitted to reopen the
claims for direct service connection carcinoma of the head and
neck, those claims are not reopened and the rating decision of
March 1999 remains final.

L.M. BARNARD 
Acting Member, Board of Veterans' Appeals

- 24 -



